DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05 August 2022 has been entered. Claim(s) 1-2, 4-6, 21-22, 24-27, and 29-31 are pending in the application; claims 32-34 and 36 are withdrawn and claims 6, 28, and 35 are cancelled. Applicant’s arguments and amendments to the claims have overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 05 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 21-22, 24-27, and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a hollow tube fixedly attached to the housing between the first and second arms” in line 13. The written description as originally filed does not have support for this limitation. The applicant’s specification recites broadly “an open-ended hollow tube 154 attached to, or integrally formed with the housing 132” with no discussion of whether this attachment is fixed, removeable, etc. There is thus no support for the claim language of the hollow tube being fixedly attached to the housing between the first and second arms. For examination purposes, “fixedly attached to” will be construed as attached to the housing in any manner. 
Claim 25 recites the limitation “a hollow tube fixedly attached to the housing between the first and second arms” in line 15. The applicant’s specification recites broadly “an open-ended hollow tube 154 attached to, or integrally formed with the housing 132” with no discussion of whether this attachment is fixed, removeable, etc. There is thus no support for the claim language of the hollow tube being fixedly attached to the housing between the first and second arms. For examination purposes, “fixedly attached to” will be construed as attached to the housing in any manner.
Claims 2, 4-6, 21-22, 24, 26-27, and 29-31 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 21-22, 24-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a gasket disposed within an opening in a proximate end of the housing, the gasket disposed in the passthrough lumen between the housing and the grip” in lines 11-12 of the claim. It is not clear how the gasket can be both disposed within an opening in a proximate end of the housing and also disposed between the housing and the grip, nor is it clear how the gasket may be disposed within an opening of the housing and also in the passthrough lumen, which is within the cylinder. The limitation is currently interpreted as referring to a gasket being positioned within an opening in a proximate end of the housing, which itself is inserted into the passthrough lumen, such that it is located between some portion of the housing (e.g. a distal end of the housing) and the grip and that the gasket is within the housing, which is within the passthrough lumen.
Claim 1 recites the limitation “a hollow tube fixedly attached to the housing and arranged to be inserted into the housing between the first and second arms” in lines 13-15 of the claim. It is not clear how the tube may be both fixedly attached to the housing and also arranged to be inserted into the housing. The limitation is currently interpreted as referring to a hollow tube being fixedly attached to the housing and arranged within the housing between the first and second arms.
Claim 25 recites the limitation “a gasket disposed within an opening in a proximate end of the housing, the gasket disposed in the passthrough lumen between the housing and the grip” in lines 12-13 of the claim. It is not clear how the gasket can be both disposed within an opening in a proximate end of the housing and also disposed between the housing and the grip, nor is it clear how the gasket may be disposed within an opening of the housing and also in the passthrough lumen, which is within the cylinder. The limitation is currently interpreted as referring to a gasket being positioned within an opening in a proximate end of the housing, which itself is inserted into the passthrough lumen, such that it is located between some portion of the housing (e.g. a distal end of the housing) and the grip and that the gasket is within the housing, which is within the passthrough lumen. 
Claim 25 recites the limitation “a hollow tube fixedly attached to the housing and arranged to be inserted into the housing between the first and second arms” in lines 15-16 of the claim. It is not clear how the tube may be both fixedly attached to the housing and also arranged to be inserted into the housing. The limitation is currently interpreted as referring to a hollow tube being fixedly attached to the housing and arranged within the housing between the first and second arms.
Claims 2, 4-6, 21-22, 24, 26-27, and 29-31 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 21-22, 24-26, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2011/0301551 A1, hereinafter Koehler in view of itself.
Regarding claim 1, Koehler teaches a needle guard (Fig. 1, tip protector 30) comprising: 
a needle attachment component comprising a cylinder (cylindrical body member 186 includes distal nose 188 and spines 194) and a grip (intermediate flange 192),
the cylinder having a pass through lumen (seen in Fig. 10 where needle cannula 22 passes through the inside of inner surface 198);
a housing (outer member 34, Fig. 6) comprising an outer surface, the housing arranged to be inserted into the passthrough lumen such that the outer surface frictionally engages an inner surface of the passthrough lumen (Fig. 16A—the outer member or housing is inserted into the passthrough lumen shown by inner surface 198, in contact with proximal end 120 of the body member 118 of the outer member 34); 
first and second arms extending distally from a proximal end of the housing (see annotated Fig. 6 below, flexible tabs 130 attached to proximal end of housing, para [0060]), the first and second arms configured to deflect between a first position and a second position (Examiner’s note: this limitation is construed as functional language, and para [0020] of the instant specification states that force applied to the arms moves the arms between the first and the second position. The structure disclosed by Koehler is capable of having force applied to flexible tabs 130 in order to move them between a first and second position); 
a gasket disposed within an opening in a proximate end of the housing (stop washer 102, Fig. 16A), the gasket disposed in the passthrough lumen between the housing and the grip (Fig. 16A—the stop washer 102 is positioned within the inner member 32 at the opening of the proximal end of outer member 34 (the housing), where the outer member or housing is inserted into the passthrough lumen (shown by inner surface 198, in contact with proximal end 120 of the body member 118 of the outer member 34));
 and a hollow tube fixedly attached to the housing (Paragraph 0062—the outer member includes openings or cutouts formed to receive the raised bosses of the inner member when the device is in the ready position; 0088-0090, 0101—rotation of the needle cannula, or of the inner or outer member, is undesirable and the device includes various features such as grooves and engagement tabs to restrict relative rotation between the members) and arranged to be inserted into the housing  between the first and second arms (Paragraph 0077—the inner member may be received into the outer member, far enough for the proximal end to be adjacent but spaced from the proximal end of the outer member…the inner member may be partially seated within the outer member and subsequently fully seated within the outer member; Inner member 32 is inserted inside outer member 34, Fig. 16A)
wherein the hollow tube extends distally beyond the first and second arms (Inner member 32 is inserted inside outer member 34 and the distal end of inner member 32 extends beyond the first and second arms, Fig. 16A; Paragraph 0077—the inner member 32 may be partially seated within the outer member 34), 
wherein the distal end of the first arm includes a first tab, and the distal end of the second arm includes a second tab (Fig. 6, paras [0060-0061], each flexible tab 130 has J-shaped configuration and distal end 136 is curved or hooked), 
wherein the first and second arms are configured to extend through an opening formed in a proximal end of a medical device (para [0072], Fig. 16A, see the flexible tabs 130 and the opening on proximal end 230 of catheter assembly 12/catheter hub 16, wherein the first and second tabs  are configured to contact an inner surface of the medical device when the first and second arms are in the first position (para [0082], Fig. 16A, the flexible tabs 130 can contact an inner surface of catheter assembly 12/catheter hub 16) and to not contact the inner surface of the medical device when the first and second arms are in the second position (see Fig. 18A, para [0103], the flexible tabs 130 can be distanced from an inner surface of catheter assembly 12/catheter hub 16).
The current interpretation of Koehler does not specifically teach wherein a distal end of the first arm and a distal end of the second arm together comprise a distal end of the housing, instead teaching wherein a distal end of the first arm and a distal end of the second arm together comprise some portion of the housing which is not the distal end of the housing. However, Koehler additionally teaches that the inner member 32 (interpreted as the hollow tube of the instant invention) utilizes arms which extend distally from a proximate end 38 of the member, where the distal end of these arms comprises the distal end of the inner member, where these arms may pivot between positions to engage a surface of another portion of the system (Paragraph 0049, Paragraphs 0085-0086; Figs. 3-5). As a result, it may be seen that a structure including arms whose distal ends comprise a distal end of the structure would have been obvious to one having ordinary skill in the art at the time of filing, and that this alternate structure could this be used as a simple substitution for the positioning of the arms of the outer member 34, such that the flexible tabs 130 may be positioned so that the distal ends of the flexible tabs comprise the distal end of the outer member and retain the same function.
Regarding claim 3, Koehler teaches the needle guard of claim 1, wherein the gasket includes an opening configured to slidably receive an outer surface of a needle (Fig. 16A, stop washer 102 receives needle cannula 22, paras [0053] and [0057]).
Regarding claim 4, Koehler teaches the needle guard of claim 3, wherein the opening of the gasket is configured to frictionally engage the outer surface of the needle (para [0053], stop washer 102 cooperates with needle cannula 22, see Fig. 16A).
	Regarding claim 21, Koehler teaches the needle guard of claim 6, wherein the inner surface of the cylinder defines a lumen (seen in Fig. 10 where needle cannula 22 passes through) and the grip includes an opening (seen in Fig. 10, part of 192 where needle cannula passes through), wherein the opening in the grip is axially aligned with the lumen of the cylinder (see Fig. 10).
	Regarding claim 22, Koehler teaches the needle guard of claim 21, the needle attachment component further comprising a needle hub (seen in Fig. 10, part of 192 surrounding the part where needle cannula 22 passes through) configured to secure a needle extended through the opening in the grip to the grip (Examiner’s note: This limitation is construed as functional language. The structure as disclosed by Koehler is capable of performing this function as seen in Fig. 10).
Regarding claim 24, Koehler teaches the needle guard of claim 1, further comprising a needle attachment component (Figs. 9 and 10, needle hub 20) comprising a cylinder (cylindrical body member 186 includes distal nose 188 and spines 194) and a grip (intermediate flange 192), with an inner surface of the cylinder (seen in Fig. 10 and includes spine inner surface 198).
Koehler does not teach wherein the inner surface of the cylinder and an outer surface of the housing include corresponding longitudinal surface features configured to prevent rotation between the cylinder and the housing.
However, Koehler teaches an inner surface of another cylinder (Fig. 6, inner surface of member 34) and an outer surface (Fig. 3, member 32) include corresponding longitudinal surface features configured to prevent rotation between the inner surface and the outer surface (groove 78 and locking tab 158, para [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Koehler such that the inner surface of the cylinder and an outer surface of the housing include corresponding longitudinal surface features configured to prevent rotation between the cylinder and the housing, as taught by Koehler, in order to prevent rotation between the needle guard and the housing in order to maintain proper orientation of the device (para [0088]).
Regarding claim 25, Koehler teaches a system (Fig. 1, tip protector 30), comprising: 
a needle (needle cannula 22); 
a needle attachment component comprising a cylinder (cylindrical body member 186 includes distal nose 188 and spines 194) and a grip (intermediate flange 192),
the cylinder having a pass through lumen (seen in Fig. 10 where needle cannula 22 passes through the inside of inner surface 198);
a housing (outer member 34, Fig. 6) comprising an outer surface, the housing arranged to be inserted into the passthrough lumen such that the outer surface frictionally engages an inner surface of the passthrough lumen (Fig. 16A—the outer member or housing is inserted into the passthrough lumen shown by inner surface 198, in contact with proximal end 120 of the body member 118 of the outer member 34); 
first and second arms extending distally from a proximal end of the housing (see annotated Fig. 6 below, flexible tabs 130 attached to proximal end of housing, para [0060]), the first and second arms configured to deflect between a first position and a second position (Examiner’s note: this limitation is construed as functional language, and para [0020] of the instant specification states that force applied to the arms moves the arms between the first and the second position. The structure disclosed by Koehler is capable of having force applied to flexible tabs 130 in order to move them between a first and second position); 
a gasket disposed within an opening in a proximate end of the housing (stop washer 102, Fig. 16A), the gasket disposed in the passthrough lumen between the housing and the grip (Fig. 16A—the stop washer 102 is positioned within the inner member 32 at the opening of the proximal end of outer member 34 (the housing), where the outer member or housing is inserted into the passthrough lumen (shown by inner surface 198, in contact with proximal end 120 of the body member 118 of the outer member 34));
wherein the gasket includes an opening configured to slidably receive an outer surface of a needle (Fig. 16A, stop washer 102 receives needle cannula 22, paras [0053] and [0057]); 
and a hollow tube fixedly attached to the housing (Paragraph 0062—the outer member includes openings or cutouts formed to receive the raised bosses of the inner member when the device is in the ready position; 0088-0090, 0101—rotation of the needle cannula, or of the inner or outer member, is undesirable and the device includes various features such as grooves and engagement tabs to restrict relative rotation between the members) and arranged to be inserted into the housing  between the first and second arms (Paragraph 0077—the inner member may be received into the outer member, far enough for the proximal end to be adjacent but spaced from the proximal end of the outer member…the inner member may be partially seated within the outer member and subsequently fully seated within the outer member; Inner member 32 is inserted inside outer member 34, Fig. 16A)
wherein the hollow tube extends distally beyond the first and second arms (Inner member 32 is inserted inside outer member 34 and the distal end of inner member 32 extends beyond the first and second arms, Fig. 16A; Paragraph 0077—the inner member 32 may be partially seated within the outer member 34), 
wherein the distal end of the first arm includes a first tab, and the distal end of the second arm includes a second tab (Fig. 6, paras [0060-0061], each flexible tab 130 has J-shaped configuration and distal end 136 is curved or hooked), wherein the first and second arms are configured to extend through an opening formed in a proximal end of a medical device (para [0072], Fig. 16A, see the flexible tabs 130 and the opening on proximal end 230 of catheter assembly 12/catheter hub 16), wherein the first and second tabs  are configured to contact an inner surface of the medical device when the first and second arms are in the first position (para [0082], Fig. 16A, the flexible tabs 130 can contact an inner surface of catheter assembly 12/catheter hub 16) and to not contact the inner surface of the medical device when the first and second arms are in the second position (para [0103], the flexible tabs 130 can be distanced from an inner surface of catheter assembly 12/catheter hub 16).
The current interpretation of Koehler does not specifically teach wherein a distal end of the first arm and a distal end of the second arm together comprise a distal end of the housing, instead teaching wherein a distal end of the first arm and a distal end of the second arm together comprise some portion of the housing which is not the distal end of the housing. However, Koehler additionally teaches that the inner member 32 (interpreted as the hollow tube of the instant invention) utilizes arms which extend distally from a proximate end 38 of the member, where the distal end of these arms comprises the distal end of the inner member, where these arms may pivot between positions to engage a surface of another portion of the system (Paragraph 0049, Paragraphs 0085-0086; Figs. 3-5). As a result, it may be seen that a structure including arms whose distal ends comprise a distal end of the structure would have been obvious to one having ordinary skill in the art at the time of filing, and that this alternate structure could this be used as a simple substitution for the positioning of the arms of the outer member 34, such that the flexible tabs 130 may be positioned so that the distal ends of the flexible tabs comprise the distal end of the outer member and retain the same function.
	Regarding claim 26, Koehler teaches the system of claim 25, wherein the opening of the gasket is configured to frictionally engage the outer surface of the needle (para [0053], stop washer 102 cooperates with needle cannula 22, see Fig. 16A).
	Regarding claim 29, Koehler teaches the system of claim 25, wherein the inner surface of the cylinder defines a lumen (seen in Fig. 10 where needle cannula 22 passes through) and the grip includes an opening (seen in Fig. 10, part of 192 where needle cannula passes through), wherein the opening in the grip is axially aligned with the lumen of the cylinder (see Fig. 10) and configured to slidably receive the outer surface of the needle (see Fig. 10).
	Regarding claim 30, Koehler teaches the system of claim 29, the needle attachment component further comprising a needle hub (seen in Fig. 10, part of 192 surrounding the part where needle cannula 22 passes through) configured to secure the needle to the grip (Examiner’s note: This limitation is construed as functional language. The structure as disclosed by Koehler is capable of performing this function as seen in Fig. 10).
Regarding claim 31, Koehler teaches the system of claim 25, further comprising a needle attachment component (Figs. 9 and 10, needle hub 20) comprising a cylinder (cylindrical body member 186 includes distal nose 188 and spines 194) and a grip (intermediate flange 192), with an inner surface of the cylinder (seen in Fig. 10 and includes spine inner surface 198).
Koehler does not teach wherein the inner surface of the cylinder and an outer surface of the housing include corresponding longitudinal surface features configured to prevent rotation between the cylinder and the housing.
However, Koehler teaches an inner surface of another cylinder (Fig. 6, inner surface of member 34) and an outer surface (Fig. 3, member 32) include corresponding longitudinal surface features configured to prevent rotation between the inner surface and the outer surface (groove 78 and locking tab 158, para [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Koehler such that the inner surface of the cylinder and an outer surface of the housing include corresponding longitudinal surface features configured to prevent rotation between the cylinder and the housing, as taught by Koehler, in order to prevent rotation between the needle guard and the housing in order to maintain proper orientation of the device (para [0088]).

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler in view of US 2010/0121218 A1, hereinafter Mugan.
Regarding claim 5, Koehler teaches the needle guard of claim 1 but does not teach at least a portion of the hollow tube comprising an optically translucent material.
However, Mugan teaches a needle guard (Fig. 13, needle protection hub 302 and needle protection shaft 304) wherein a portion of a hollow tube (needle protection shaft 304) comprises an optically translucent material (para [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Koehler such that a portion of the hollow tube comprised an optically translucent material, as taught by Mugan, so that the translucent function could provide clinicians with visual feedback as to the location of a needle (Mugan, para [0104]).
Regarding claim 27, Koehler teaches the system of claim 25 but does not teach at least a portion of the hollow tube comprising an optically translucent material.
However, Mugan teaches a system (Fig. 13, needle protection hub 302 and needle protection shaft 304) wherein a portion of a hollow tube (needle protection shaft 304) comprises an optically translucent material (para [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Koehler such that a portion of the hollow tube comprised an optically translucent material, as taught by Mugan, so that the translucent function could provide clinicians with visual feedback as to the location of a needle (Mugan, para [0104]).
Response to Arguments
Applicant's arguments filed 05 August 2022 with respect to the rejection of the claims under 35 U.S.C. 112(A) have been fully considered but they are not persuasive. 
In particular, while the applicant argues that the limitation “a hollow tube fixedly attached to the housing between the first and second arms” has sufficient support in the written description, the written description as originally filed does not have support for this limitation. The applicant’s specification recites broadly “an open-ended hollow tube 154 attached to, or integrally formed with the housing 132” with no discussion of whether this attachment is fixed, removeable, etc. There is thus no support for the claim language of the hollow tube being fixedly attached to the housing between the first and second arms. 
However, applicant’s argument that the description of “attached to, or integrally formed with” serves to distinguish that attachment is not the same as being integrally formed with is convincing. For examination purposes, “fixedly attached to” will thus be construed as attached to the housing in any manner.
Applicant’s arguments, see page 9 of applicant's remarks, filed 05 August 2022, with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previously applied rejection of claims 1 and 25 and their dependents has been withdrawn. 
Applicant’s arguments, see pages 9-11 of applicant's remarks, filed 05 August 2022, with respect to the rejection(s) of claim(s) 1, 3- under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference Koehler as discussed above in this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791